DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements submitted on 01/10/2022 and 03/14/2022 have been considered by the Examiner and made of record in the application file.

Response to Amendment
The Examiner acknowledges the receipt of the Applicant’s amendment filed on 03/09/2022.  Claims 1-20 have been canceled.  Claim 31 has been amended.  Claims 21-40 are currently pending in the present application. 

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 03/09/2022, with respect to claims 21-40 have been fully considered and are persuasive.  The rejection of claims 21-40 has been withdrawn. 
However, upon further search and consideration in light of the amendment to the claims and Applicant Arguments/Remarks, claims 21-40 is now in condition for allowance, is considered novel and non-obvious over the prior art and therefore allowed.

Allowable Subject Matter
Claims 21-40 are allowed.

	The Applicant's reply make evident the reasons for allowance.  Specifically, the substance of Applicant’s remarks filed on 03/09/2022 are persuasive, as such the reasons for allowance are on record and no further statement is deemed necessary.

Notable Cited References:
Bryant, JR. et al. (US 2017/0266381 A1): Bryant teaches a system for pairing a controller and an infusion pump is disclosed.  The system includes an infusion pump, a controller device and a user interface residing on both the infusion pump and the controller. The user interface includes a pairing mode for enabling wireless communication between the infusion pump and the controller device, wherein the user interface requires both the infusion pump and the controller to be in the pairing mode simultaneously. Also, a method of changing a power source in an infusion pump is disclosed. The method includes placing the infusion pump in idle mode wherein the infusion pump stops delivery. Removing the first power source from the infusion pump. Replacing the first power source with a second power source in the infusion pump, and maintaining the insulin on board during the changing of the first power source with the second power source (Abstract). However, the teachings of Bryant are different and falls short of the present application.
Panduro (US 2008/0287922 A1): Panduro teaches a deliver system comprising a reservoir and an expelling assembly to expel drugs out of the reservoir (Abstract). FIG. 29 comprises first and second means of communication allowing a first and second group of data types to be transmitted between the two units. In this way different properties of the two means of communication can be used to secure that certain data, e.g. during pairing of the two devices using near-field communication, can be transmitted in a more controlled way whereas other data can be transmitted in a less controlled way using longer-distance communication ([0135]). These teachings of Panduro differ and fall short of the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/Primary Examiner, Art Unit 2648